PER CURIAM.
The trial court made findings which constitute a sound legal basis for the termination of S. T. Alexander’s service as Pastor of Mount Zion Baptist Church. The court found that Alexander on February 4, 1968, offered in writing to resign as pastor provided the church would pay him three months’ salary. The court further found that the church tendered Alexander a salary check for the months of *679March, April and May 1968, but he refused to accept it. These findings support the judgment of the trial court which the court of civil appeals affirmed. 436 S.W.2d 161.
Our action is not, however, an approval of certain procedures employed by the trial court. Since there were independent grounds for the court’s judgment, and the irregular procedures were waived, the application for writ of error is refused, no reversible error. Rule 483, Texas Rules of Civil Procedure.